Exhibit 10.3

 



LEAK-OUT AGREEMENT

 

March 24, 2020     

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Jaguar Health, Inc., a Delaware
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

 

Reference is hereby made to that certain Warrant Exercise and Preferred Stock
Amendment Agreement, dated March 24, 2020, by and among the Company and Holder
(the “Amendment Agreement”), pursuant to which the Company and the Holder
amended certain terms associated with the Company’s outstanding (i) Series B
Convertible Preferred Stock (“Series B Preferred Stock”) and Series 2 Common
Stock purchase warrants (“Series 2 Warrants” or the “Holder Warrants”) owned by
the Holder. Capitalized terms not defined herein shall have the meaning as set
forth in the Amendment Agreement, Series B Convertible Preferred Stock
Certificate of Designation, and the Series 2 Warrants. In the aggregate, the
Series B Preferred Stock, the Holder Warrants, and the shares of Common Stock
underlying each of the Series B Preferred Stock and the Holder Warrants may be
referred as the “Securities.”

 

The Holder agrees solely with the Company that, subject to any other
contemporaneously executed leak-out or lock-up agreement that may be executed in
proximity to this Leak-Out Agreement (collectively, the “Other Leak-Out
Agreements”) regarding such holder’s trading with terms that are no less
restrictive than the terms contained herein, following the date hereof (such
date, the “Effective Date”) until the date that the Holder no longer holds any
Common Stock underlying the Series B Preferred Stock or the Holder Warrants,
during any periods that the Bid Price (as defined in the Warrant) is less than
the then effective Exercise Price of the Holder Warrants (initially $0.5227
subject to adjustment thereunder) (such period, the “Restricted Period”),
neither the Holder, nor any Affiliate of such Holder which (x) had or has
knowledge of the transactions contemplated by the Amendment Agreement, (y) has
or shares discretion relating to such Holder’s investments or trading or
information concerning such Holder’s investments, including in respect of the
Securities, or (z) is subject to such Holder’s review or input concerning such
Affiliate’s investments or trading (together, the “Holder’s Trading
Affiliates”), collectively, shall sell dispose or otherwise transfer, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) during the Restricted Period, Shares of Common Stock underlying the
Series B Preferred Stock or the Holder Warrants (collectively, the “Restricted
Securities”) in an amount more than, during any Trading Day during the
applicable Restricted Period, the greater of the average of (a) $20,000 per
Trading Day each month and (b) an amount equal to 20% of the (i) average daily
trading volume of Common Stock as reported by Bloomberg, LP per calendar month
or (ii) trading volume of Common Stock as reported by Bloomberg, LP on such
Trading Day; provided, that the foregoing restriction shall not apply to any
actual “long” (as defined in Regulation SHO of the Securities Exchange Act of
1934, as amended) sales by the Holder or any of the Holder’s Trading Affiliates
at a price greater than the then Exercise Price of the Warrants (in each case,
as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof).

 

 

 



Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Securities (the “Restricted Securities”) to any Person (an “Assignee”) in a
transaction which does not need to be reported on the Nasdaq consolidated tape,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Series 2 Warrants.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

 

 



 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Section 5(e) of
the Series 2 Warrant.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

 

 



 

[LEAKOUT SIGNATURE PAGE]

 

    Sincerely,            JAGUAR HEALTH, INC.                        By:   /s/
Lisa A. Conte       Name:  Lisa A. Conte       Title:  Chief Executive Officer &
President      

 

 

Agreed to and Acknowledged:           “HOLDER”           IONIC VENTURES, LLC    
                  By: /s/ Brendan O’Neil       Name: Brendan O’Neil       Title:
Authorized Signatory    

 

 

 